Case: 21-20222     Document: 00516031474         Page: 1     Date Filed: 09/27/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 27, 2021
                                  No. 21-20222
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alberto Bernal Garcia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CR-491-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Alberto Bernal Garcia, federal prisoner # 62488-479, appeals the
   district court’s denial of his motion for a sentence reduction pursuant to
   18 U.S.C. § 3582(c)(1)(A)(i). Garcia argues that the district court abused its
   discretion because it found that his fear of COVID-19 reinfection, in light of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20222      Document: 00516031474          Page: 2    Date Filed: 09/27/2021




                                    No. 21-20222


   his prior recovery from COVID-19, was not an extraordinary and compelling
   ground for compassionate release under § 3582(c)(1)(A)(i).
          We review a district court’s decision to deny a prisoner’s
   § 3582(c)(1)(A)(i) motion for compassionate release for abuse of discretion.
   See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). A district
   court may modify a defendant’s term of imprisonment, after considering the
   applicable 18 U.S.C. § 3553(a) factors, if the court finds that extraordinary
   and compelling reasons warrant such a reduction. § 3582(c)(1)(A)(i); United
   States v. Shkambi, 993 F.3d 388, 392 (5th Cir. 2021).
          In addition to determining that Garcia had not demonstrated
   extraordinary and compelling reasons warranting a reduction, the district
   court also noted that Garcia had served too little of his sentence. The district
   court also stated that the § 3553(a) factors weighed against his release, in
   particular, the nature and circumstances of his offense, “ a large and sinister
   collection of child pornography images,” and the lack of access to a sex
   offender treatment program which would help him reenter society. Garcia
   acknowledges the district court’s weighing of the § 3553(a) factors against
   him, but he raises no challenge to the district court’s assessment of these
   factors. He has failed to show that the district court abused its discretion by
   denying his motion for compassionate release. See Chambliss, 948 F.3d at
   694. The district court denied Garcia’s motion based on an independent
   assessment of the § 3553(a) factors, and we affirm on that basis. See
   Chambliss, 948 F.3d at 693-94. Accordingly, we need not consider the district
   court’s separate reasoning that Garcia’s prior recovery from COVID-19
   weighed against his release.
          The district court’s judgment is AFFIRMED.




                                          2